Citation Nr: 0029217	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a kidney disorder 
secondary to service-connected ulcerative colitis.

2.  Entitlement to an increased rating for service-connected 
ulcerative colitis, currently evaluated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to March 
1972, with subsequent reserve service.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey which 
denied service connection for a kidney disorder, and denied 
an increase in a 30 percent rating for service-connected 
ulcerative colitis.  The veteran appealed both 
determinations.


FINDINGS OF FACT

1.  The veteran does not have a current kidney disorder.

2.  The veteran's service-connected ulcerative colitis is 
manifested by no more than moderately severe symptoms, with 
frequent exacerbations.


CONCLUSIONS OF LAW

1.  The veteran does not have a current kidney disorder which 
is proximately due to or the result of service-connected 
ulcerative colitis.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1999).

2.  The criteria for a rating in excess of 30 percent for 
ulcerative colitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114, Code 7323 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from February 1971 to March 
1972.  A review of her service medical records is negative 
for pertinent abnormalities.

Post-service medical records are entirely negative for a 
kidney disorder.

VA medical records dated from 1972 to 1976 reflect episodic 
treatment for ulcerative colitis.

In a February 1973 decision, the RO established service 
connection for ulcerative colitis, with a 10 percent rating.

A March 1974 Naval Hospital report of a bone marrow study 
reflects a diagnosis of normoblastic erythroid hyperplasia, 
and notes that the veteran's iron stores were decreased.

In a September 1974 rating decision, the RO granted an 
increased 30 percent rating for service-connected ulcerative 
colitis.  Such rating has remained in effect to the present.

Private medical records dated from 1976 to 1992 reflect 
episodic treatment for exacerbations of ulcerative colitis.  
A report of a colonoscopy performed in July 1992 shows that 
there was two plus ulcerative colitis to thirty centimeters, 
with a sharp demarcation to normal for the remainder of the 
study.  Biopsies were performed, and a July 1992 surgical 
pathology report indicates a clinical diagnosis of chronic 
ulcerative colitis and questionable dysplasia.  The 
pathologist indicated that the histologic findings were 
consistent with an inflammatory bowel disease, with no 
evidence of dysplasia.

A June 1997 private outpatient treatment record shows that 
the veteran was prescribed Azulfidine.

In November 1998, the veteran submitted a claim for service 
connection for a kidney disorder secondary to service-
connected ulcerative colitis, and a claim for an increased 
rating for ulcerative colitis.  In a statement received in 
November 1998, the veteran asserted that she incurred 
hyperplasia in the 1970s, as a result of ulcerative colitis.  
She reported private treatment for ulcerative colitis in 
1972, 1976, 1977, 1987, and 1992, and stated that she was 
given Azulfidine.  She said her condition persisted and was 
manifested by periods of remission and exacerbation.  She 
asserted that she had kidney damage as a result of 
hyperplasia and Azulfidine maintenance.

By a statement dated in November 1998, the veteran said, "I 
am not presently troubled by kidney insufficiency, only that 
the duration of Azulfadine maintenance could, eventually lead 
to kidney problems and folic acid deficit."

At a December 1998 VA examination, the veteran denied any 
kidney problems.  The examiner indicated that the veteran was 
unable to give details about her medical history.  The 
veteran complained of "on and off" diarrhea.  She reported 
that she was taking Azulfidine intermittently, and that her 
last colonoscopy was approximately six years ago.  On 
examination, the veteran was five foot six inches tall, and 
weighed 200 pounds.  Her abdomen was soft, bowel sounds were 
intact, and there was no organomegaly.  Laboratory studies 
were within normal limits.  A colonoscopy and biopsy were 
performed, and revealed chronic inflammation at the cecum, 
normal tissue morphology at the terminal ileum, acute and 
chronic inflammation with cryptitis consistent with active 
ulcerative colitis at the hepatic flexure, and chronic 
inflammation at the descending colon.  The diagnosis was 
ulcerative colitis.  The examiner indicated that the veteran 
did not have any kidney problems.

VA medical records dated in March 1999 reflect that the 
veteran underwent an elective endoscopy; biopsies were 
performed.  The examiner noted small polyps in the area of 
the cecum, a focal area of hyperemia and loss of vascularity 
in the hepatic flexure, and external hemorrhoids.

By a statement dated in May 1999, the veteran said that if 
she stopped taking Azulfidine, her debilitating symptoms 
would return.  She asserted that the "present" colonoscopy 
revealed intestinal muscle atrophy due to many episodes of 
exacerbation over the years.  


II.  Analysis

The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with her claims.  38 U.S.C.A. § 5107(a); see also 
H.R. 4205, the Floyd D. Spence National Defense Authorization 
Act for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000).

A.	Service Connection for a Kidney Disorder Secondary to 
Ulcerative Colitis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (1999).  
Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service-
connected disorder; when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran initially asserted that she has a kidney disorder 
secondary to the medication used to treat her service-
connected ulcerative colitis, and secondary to hyperplasia 
which she claimed was caused by ulcerative colitis.  However, 
by  statements made in November 1998 and December 1998, she 
denied any current kidney disorder.  

A review of the claims file reveals that there is no medical 
evidence of a current kidney disorder.  Without a current 
disability, service connection may not be awarded.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).

The preponderance of the evidence is against the veteran's 
claim for service connection for a kidney disorder secondary 
to service-connected ulcerative colitis.  Thus, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); see also H.R. 4205, Title 
XVI, Subtitle B, § 1611, supra; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran is advised that if she develops a kidney disorder 
in the future, she may file an application to reopen her 
claim.

B.	Increased Rating for Ulcerative Colitis 

The veteran contends that her service-connected ulcerative 
colitis is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 
(1999). 

Under the rating criteria pertaining to ulcerative colitis, a 
100 percent rating is warranted for a pronounced condition 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess.  A 
60 percent evaluation requires a severe condition, with 
numerous attacks per year and malnutrition, with only fair 
health during remissions.  Moderately severe symptoms with 
frequent exacerbations warrant a 30 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7323.

The recent medical evidence demonstrates that the veteran's 
ulcerative colitis is manifested by chronic inflammation of 
the colon and intermittent diarrhea, and that she takes 
medication for her condition.  At the most recent VA 
examination in December 1998, laboratory studies were within 
normal limits, and there was no evidence of malnutrition.  
The medical evidence does not demonstrate that the veteran's 
ulcerative colitis is severe, with numerous attacks per year 
and malnutrition, with only fair health during remissions.  
In fact the evidence shows that the veteran's symptoms from 
ulcerative colitis are improved by the medication she has 
taken for many years, and that she is treated only 
occasionally for exacerbations of the condition.  The 
disability picture more nearly approximates the criteria for 
a 30 percent rating, than a 60 percent rating, and thus the 
lower rating of 30 percent is warranted.  38 C.F.R. § 4.7.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating for ulcerative colitis must be denied.  38 
U.S.C.A. § 5107(b); see also H.R. 4205, Title XVI, Subtitle 
B, § 1611, supra; Gilbert, supra.


ORDER

Service connection for a kidney disorder, secondary to 
ulcerative colitis, is denied.

A rating in excess of 30 percent for ulcerative colitis is 
denied.


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 

